Citation Nr: 0101375	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-23 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
evaluation for a service-connected right inguinal 
herniorrhaphy.

2.  Entitlement to an increased disability evaluation for 
service-connected residuals of fractured left (minor) elbow, 
currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel

INTRODUCTION

The veteran served on active duty from November 1953 to 
October 1955.  He has been declared incompetent for VA 
purposes, and the appellant is his spouse and guardian.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, that denied the 
above claims.  

The issue of an increased disability rating for the veteran's 
service-connected residuals of fractured left (minor) elbow 
will be addressed in the Remand portion of this decision.


FINDING OF FACT

The veteran's service-connected right inguinal herniorrhaphy 
is currently manifested by subjective complaints of pain and 
a burning sensation over the site of the surgical scar, with 
no objective evidence of abdominal tenderness, palpable 
masses, recurrence of hernia, or functional impairment.


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for the 
veteran's service-connected right inguinal herniorrhaphy have 
not been met.  38 U.S.C.A. § 1155 (West); 38 C.F.R. §§ 4.7, 
4.71a, 4.118, Diagnostic Codes 7338, 7803, 7804, 7805 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, while the appellant's claim was pending 
on appeal at the Board, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Thus, the veteran is 
entitled to have his claim adjudicated in accordance with 
this legislation.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

After reviewing the claims file, the Board concludes that the 
RO has complied with the notice and duty to assist provisions 
contained in the new law for purposes of rating the veteran's 
service-connected right inguinal herniorrhaphy.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The RO has obtained 
all relevant medical evidence identified by the veteran and 
appellant, and afforded the veteran a VA medical examination 
to determine the severity of his condition.  The Board 
concludes, therefore, that no prejudice to the veteran will 
occur by the Board's consideration of this issue at this 
time.  All relevant facts have been properly developed and no 
further assistance is required to comply with the duty to 
assist.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2000).  For a claim for an increased 
rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2000), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2000).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2000). 

In July 1954, during the veteran's active duty service, he 
underwent surgery for a right inguinal hernia.  In February 
1995, the RO issued a rating decision that granted service 
connection right inguinal herniorrhaphy and assigned a 
noncompensable (0 percent) disability rating, effective July 
1993.  This noncompensable disability rating has remained in 
effect since that time.

The impairment caused by the veteran's service-connected 
residuals of a right inguinal hernia repair is properly 
evaluated under criteria provided by the VA Schedule for 
Rating Disabilities under the General Rating Formula for 
Disease of the Digestive System.  38 C.F.R. § 4.114, 
Diagnostic Code 7338 (2000).  Under these criteria, a 
noncompensable rating is assigned for a small, reducible 
hernia without true hernia protrusion or for a nonoperable 
but remediable hernia.  A 10 percent rating under that 
criteria is warranted only where there is evidence of a 
postoperative recurrent hernia, readily reducible and well 
supported by a truss or belt.  The next higher, or 30 percent 
rating, is warranted for a small, postoperative recurrent, or 
unoperated irremediable inguinal hernia, not well supported 
by truss, or not readily reducible.  The highest, or 60 
percent rating, is assigned for a large inguinal hernia, 
postoperative, recurrent, not well supported under ordinary 
conditions and not readily reducible, when considered 
inoperable. 

The Board has reviewed the entire medical history in this 
case pertaining to the veteran's service-connected right 
inguinal hernia and concludes that the current residuals of 
this disability have been appropriately assigned a 
noncompensable disability rating by the RO.  There has been 
no recurrence of the hernia subsequent to the veteran's 
surgery.  Recent physical examination revealed "[n]o 
abdominal tenderness, no masses palpable, no evidence of 
recurrence of the hernia on coughing or straining."  The June 
1998 VA examination report concluded with a diagnosis of 
status post right groin herniorrhaphy with no hernia 
recurrence.  See 38 C.F.R. § 4.114, Diagnostic Code 7338 
(2000).  The veteran's outpatient treatment reports, dated 
from September 1997 to September 1998, are also negative as 
to any treatment for the right inguinal herniorrhaphy.

The right inguinal herniorrhaphy is currently manifested by a 
well-healed scar at the site of the surgical repair.  On VA 
examination in June 1998, the veteran reported burning 
sensation over the site of the surgical for the past six 
months, described as bothersome discomfort.  Physical 
examination, however, revealed no abdominal tenderness and 
only a faded surgical scar on right groin.  Accordingly, 
despite the veteran's complaints, the evidence does not 
reflect that the postoperative scar is productive of pain, 
tenderness, limitation of function or ulceration.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, and 7805 
(2000).  

In view of the lack of objective medical findings for 
recurrence of the right inguinal hernia or abnormal post 
operative symptomatology associated with the hernia repair, 
the criteria for a compensable evaluation are not met.  The 
veteran's subjective complaints have been considered.  In 
addition to the above-noted complaints on VA examination, he 
stated that he has constant pain associated with the hernia.  
See VA Form 9, dated October 22, 1999.  However, the Board 
finds the probative weight of the veteran's statements about 
the extent of his subjective symptoms to be weak, because 
they are not credible when compared with the medical records 
of treatment and examination.  The alleged symptoms are not 
supported by objective findings on examination.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that interest in the outcome of a proceeding may affect the 
credibility of testimony).  VA examination in June 1998 was 
essentially normal, and VA outpatient treatment records 
reflect no complaints or findings pertaining to this 
disability.  Accordingly, as there is no objective evidence 
shown of ratable functional impairment associated with this 
condition, a compensable evaluation is not indicated.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 C.F.R. §§ 3.102, 4.3 
(2000).


ORDER

An increased (compensable) disability evaluation for service-
connected right inguinal herniorrhaphy is denied.


REMAND

At present, the RO has rated the veteran's service-connected 
residuals of fractured left (minor) elbow as 40 percent 
disabling pursuant to Diagnostic Codes 5206 through 5213.  In 
all the forearm and wrist injuries, codes 5205 through 5213, 
multiple impaired finger movements due to tendon tie-up, 
muscle or nerve injury, are to be separately rated and 
combined not to exceed rating for loss of use of hand.   
See 38 C.F.R. § 4.71, Diagnostic Codes 5205-5213 (NOTE) 
(2000).



Review of the veteran's recent VA outpatient treatment 
records show ulnar neuropathy with impairment of the fourth 
and fifth fingers.  The June 1998 VA examination did not 
adequately discuss or address this condition, which appears 
to be a residual of the veteran's service-connected left 
elbow disability.  Accordingly, the Board concludes that 
there is insufficient information and detail from which to 
ascertain the current severity of the veteran's service-
connected left elbow disability.  Consequently, the veteran 
should be re-examined by VA on remand. 

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
specify where he has received treatment 
for his left elbow disorder since 1998, 
then obtain complete clinical records of 
all such treatment from the identified 
sources. 

2.  Once the foregoing development has 
been accomplished to the extent 
possible, and the medical records have 
been associated with the claims file, 
the RO should schedule the veteran for 
an appropriate VA examination(s) of the 
left upper extremity.  The examiner(s) 
should be provided a copy of this remand 
together with the veteran's entire 
claims folder, and the examiner(s) is 
asked to indicate that he or she has 
reviewed the claims folder.  All 
necessary tests, including x-rays and 
nerve studies, if indicated, should be 
conducted and the examiner(s) should 
review the results of any testing prior 
to completion of the report(s).



The examiner(s) should identify all 
residuals attributable to the veteran's 
service-connected residuals of fractured 
left elbow, to include any scars, 
neurological, muscle, and orthopedic 
residuals.  The examiner(s) is asked to 
specifically provide an opinion as to 
whether the veteran has neurological 
impairment, i.e., ulnar neuropathy with 
impairment of the fourth and fifth 
digits or any other digits, associated 
with the service-connected disability.

The examiner should note the range of 
motion for the left elbow and should 
state what is considered normal range of 
motion.  Whether there is any pain, 
weakened movement, excess fatigability 
or incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner(s) is 
asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the left elbow 
is used repeatedly.  All limitation of 
function must be identified.   If there 
is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.

The examiner(s) should state whether or 
not there is unfavorable ankylosis of 
the left elbow at an angle of less than 
50 degrees or with complete loss of 
supination or pronation.  



The examiner(s) should also specifically 
discuss the severity of any neurological 
and/or muscle impairment, and identify 
which, if any, nerves and/or muscles are 
involved. 

The examiner(s) should also describe in 
detail any associated scars, to include 
the length and width.  The examiner(s) 
should note whether there is any 
tenderness or pain on objective 
demonstration and any ulceration and 
whether or not the scar is poorly 
nourished or superficial or imposes any 
limitation on function. 

The examiner(s) must provide 
comprehensive report(s) including 
complete rationales for all conclusions 
reached.  If further testing or 
examination by other specialists is 
determined to be warranted in order to 
evaluate the residuals of the condition 
in issue, such testing or examination is 
to be accomplished.

3.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the above development actions have been 
conducted and completed in full and that 
the requested opinions are in compliance 
with the directives of this REMAND.  If 
any opinion/report is deficient in any 
manner or fails to include adequate 
responses to the specific questions 
presented, it must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2; see also Stegall v. West, 
11 Vet. App. 268 (1998).  Further, the RO 
should ensure that all notification and 
development 


action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  

4.  After completion of the above 
evidentiary development, readjudicate the 
veteran's claim, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  

5.  If the benefit sought on appeal 
remains denied, provide the veteran and 
his representative an adequate 
supplemental statement of the case.  
Allow an appropriate period of time for 
response.  

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeal

 

